Title: To Thomas Jefferson from Albert Gallatin, 21 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                ca. 21 Dec 1807
                            
                        
                        It may be agreed that the land shall be applied to no purpose than light house—& that the keeper shall not
                            keep tavern; but it seems that we cannot agree, that the land paid for shall revert to Mr. Bowdoin if light house be
                            discontinued, nor that the keeper shall not harbour sailors &c. He must be responsible for any trespass to which
                            he is a party, but not the U.S. for him. There must also be a provision that the keeper may cultivate & keep cattle
                            &c. on the land purchased. 
                  Respectfully submitted
                        
                            Albert Gallatin
                            
                        
                    